By the COURT:
No bill of review lies in a Chancery Court or in this Court to review a decision of this Court. (1)

Decree affirmed.


 A bill of review will not lie in the Supreme Court upon a decree rendered there. Cox and Catron v. Breedlove et al., 2 Yerg. 499. (Craighead & White, special JJ. Peck, J., dissenting). Wilson v. Wilson, 10 Yerg. 200. Nor will a rehearing of a cause in the Supreme Court be granted at a term subsequent to final decree, although the cause was retained in the Supreme Court for the purpose of taking an account. Overton v. Bigelow, 10 Yerg. 48. See also Craig v. Buchannan, 1 Yerg.141.